Citation Nr: 1015176	
Decision Date: 04/26/10    Archive Date: 05/06/10

DOCKET NO.  09-00 438	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date earlier than September 30, 
2003, for the grant of a total disability evaluation for 
compensation purposes based on individual unemployability due 
to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Grabia, Counsel


INTRODUCTION

The Veteran had active military service from December 1950 to 
January 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) from a February 2005 rating decision by the Seattle, 
Washington Department of Veterans Affairs (VA) Regional 
Office (RO), wherein the RO granted entitlement to a TDIU 
effective as of September 8, 2004.

The Veteran appealed the effective date of the award.  
Subsequently, by November 2008 rating action the RO 
determined that clear and unmistakable error had occurred in 
the 2005 rating decision and assigned an earlier effective 
date of September 30, 2003.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  By rating decision of July 2004, the Veteran was granted 
service connection for PTSD, evaluated as 50 percent 
disabling; status post (SP) total knee arthroplasty (TKA), 
right knee, evaluated as 30 percent disabling; SP TKA, left 
knee, evaluated as 30 percent disabling.  All were effective 
from September 30, 2003.  Subsequently by letter in August 
2004, the RO informed the Veteran that his combined overall 
rating was now 90 percent, and that he may be entitled to a 
100 percent rating if he was too disabled to work because of 
his service connected disabilities. The letter included a 
copy of VA Form 21-8940, "Veteran's Application for 
Increased Compensation Based on Unemployability."

2. The Veteran's formal claim for TDIU was received on 
September 8, 2004, within one year of when it had been 
factually ascertainable that he met the criteria for TDIU; 
there are no communications prior to September 30, 2003 which 
may be considered a formal or informal claim.  



CONCLUSION OF LAW

Prior to September 30, 2003, the requirements for TDIU were 
not met, and an effective date for the award of TDIU prior to 
that date is not warranted.  38 U.S.C.A. §§ 1155, 5101, 5110 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.151, 3.155, 3.157, 
3.340, 3.341, 3.400, 4.15, 4.16 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim. See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  Such notice was provided in this 
case in June 2007.

The record otherwise reflects that the Veteran was provided a 
meaningful opportunity to participate effectively in the 
processing of his claim.  Sanders v. Nicholson, 487 F.3d 881 
(Fed. Cir. 2007).  Although he was not provided pre- 
adjudicatory notice that he would be assigned an effective 
date in accordance with the facts found as required by 
Dingess v. Nicholson, 19 Vet. App. 473 (2006), he was 
assigned the date of the claim as an effective date, the 
earliest permitted by law. 38 U.S.C.A. § 5110(a).  That is 
the issue addressed herein and the Veteran and his 
representative have advanced arguments in support of his 
claim, demonstrating actual knowledge of the criteria 
regarding effective dates.

VA has obtained service records and assisted the Veteran in 
obtaining evidence.  A VA examination is not required in this 
case as the resolution of this claim turns on the Board's 
application of the relevant law and regulations governing 
effective dates to the evidence already associated with the 
claims file. See 38 C.F.R. § 3.400(o). There is no duty to 
provide an examination or medical opinion as it could not 
affect adjudication of this claim.

All known and available records relevant to the issue on 
appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise. VA 
has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.

The Board has reviewed all the evidence in the claims file, 
which includes the Veteran's written contentions, service 
treatment records, VA medical records and VA examination 
reports.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the Veteran or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claim file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000).

Laws and Regulations

The assignment of effective dates of awards is generally 
governed by 38 U.S.C.A. § 5110 (West 2002 & Supp. 2009) and 
38 C.F.R. § 3.400 (2009).  In cases involving increases 
(which includes a claim for individual unemployability), the 
effective date will be the earliest date as of which it is 
factually ascertainable that an increase in disability 
occurred if the claim is received within one year from such 
date.  Otherwise, the effective date is the date of receipt 
of claim.  38 C.F.R. § 3.400(o)(2). 

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a).  
38 C.F.R. § 3.155 provides that any communication or action 
indicating intent to apply for one or more VA benefits may be 
considered an informal claim.  Such an informal claim must 
identify the benefit sought.  38 C.F.R. § 3.1(p) defines 
application as a formal or informal communication in writing 
requesting a determination of entitlement or evidencing a 
belief in entitlement to a benefit.  See also Rodriguez v. 
West, 189 F.3d. 1351 (Fed. Cir. 1999). 

VA is required to identify and act on informal claims for 
benefits.  38 U.S.C.A. § 5110(b)(3); 38 C.F.R. §§ 3.1(p), 
3.155(a).  See also Servello v. Derwinski, 3 Vet. App. 196, 
198-200 (1992).  Upon receipt of an informal claim, if a 
formal claim has not been filed, an application form will be 
forwarded to the claimant for execution.  If received within 
one year from the date it was sent to the claimant, it will 
be considered filed as of the date of receipt of the informal 
claim.

Analysis

Prior to the July 23, 2004 rating decision, the Veteran was 
service connected for gunshot wound (GSW) residuals, right 
foot evaluated as 20 percent disabling; GSWs, left thigh 
evaluated as 10 percent disabling; GSWs, right thigh, 
evaluated as 10 percent disabling; partial paralysis left 
thigh lateral cutaneous nerve, evaluated as 10 percent 
disabling; and scars, GSWs right calf, and left thigh, 
evaluated as 0 percent disabling.  The total disability 
rating was 50 percent from January 1954.

By rating decision of July 2004, the Veteran was granted 
service connection for PTSD, evaluated as 50 percent 
disabling; SP TKA, right knee, evaluated as 30 percent 
disabling; SP TKA, left knee, evaluated as 30 percent 
disabling.  All were effective from September 30, 2003.  
Subsequently by letter in August 2004, the RO informed the 
Veteran that his combined overall rating was now 90 percent.  
In addition, if he was too disabled to work because of his 
service connected disabilities he may be entitled to a 100 
percent rating. The letter included a copy of VA Form 21-
8940, "Veteran's Application for Increased Compensation 
Based on Unemployability."

The Veteran's completed application was received on September 
8, 2004.  By rating decision of February 2005, TDIU was 
granted effective September 8, 2004.

The Veteran appealed the effective date of the award.  By 
rating action in November 2008, the RO determined that clear 
and unmistakable error had occurred in the 2005 rating 
decision and assigned an earlier effective date of September 
30, 2003.  

The Veteran contends that he should be awarded such benefit 
as of 1986, because that is when he contends that he became 
too disabled to work.  

The Veteran first applied for a TDIU in September 2004 in 
response to the VA letter of August 2004 informing him that 
he may be entitled to a TDIU.  Award was made as of September 
30, 2003.  This was the first date it was factually 
ascertainable that he met the criteria for TDIU.  Prior to 
this date, his disabilities did not meet the schedular 
requirements and he was not found unable to secure or follow 
a substantial gainful occupation as a result of his service-
connected disabilities.  

Prior to the July 2004 rating decision, the Veteran's total 
disability rating was 50 percent from January 1954.  In the 
July 2004 rating decision, the RO granted service connection 
for PTSD, SP TKA right knee, and, SP TKA, left knee.  The 
Veteran's combined overall rating was now 90 percent.  With 
consideration of the newly service-connected disabilities, 
the requirements for a TDIU were met as of September 30, 
2003.  

In this case, it was factually ascertainable that the Veteran 
met the criteria for TDIU as of September 30, 2003, and as 
noted, he submitted his formal claim within one year of that 
date.  This therefore is the earliest date the TDIU can be 
assigned. There is no indication in the record that the 
service connected disabilities caused the Veteran to be 
unemployable or met the schedular requirements until 
September 30, 2003; and, there is no indication that he 
applied for a TDIU during any earlier period.  There is no 
legal basis for an earlier effective date.

The Board has considered the Veteran's lay statements and 
assertions that he is entitled to an earlier effective date 
for the grant of a TDIU rating; however, the evidence of 
record does not provide a basis for allowance and the claim 
must be denied.

ORDER

An effective date earlier than September 30, 2003, for the 
grant of a total rating based on individual unemployability 
is denied.




____________________________________________
M. SABULSKY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


